Matter of Derick L. (Catherine W.) (2014 NY Slip Op 08919)





Matter of Derick L. (Catherine W.)


2014 NY Slip Op 08919


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13827 13826

[*1] In re Derick L., A Child Under the Age of Eighteen Years, etc.,
andCatherine W., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about August 21, 2013, which denied respondent's application pursuant to Family Court Act § 1028 for the return of the subject child, unanimously dismissed, without costs, as moot. Appeal from order, same court and Judge, entered on or about January 7, 2013, which directed the temporary removal of the child, unanimously dismissed, without costs, as abandoned.
Respondent's appeal from the August 21, 2013 order has been rendered moot by the subsequent finding of neglect against her (Matter of Hezekiah J. [Stacy J.], 117 AD3d 642 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 23, 2014
CLERK